Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered, wherein claim 11 was amended.  Claims 11-14 are pending.   Claim interpretation made under 35 USC 112(f) in the previous Office action is maintained.  Additionally, claim rejections made under 35 USC 112(a, b) in the previous Office action are maintained, as described below.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites the limitations “first communication unit” and “second communication unit” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (supplying power or transmitting a control signal; see also rejection below under 112(b)).  Consequently, there is no evidence to show that Applicant was in possession of the invention, as claimed, at the time of filing, and therefore the claims fail to comply with the written description requirement of 112(a).  
Additionally, claim 11 recites: 
a communication unit (signal feed modules 30a and 30b, [0121-122], Figs 2-6) configured to perform short-range wireless communication between the control device and the workpiece holding device to thereby perform at least one of supply of power from the control device to the workpiece holding device through the transfer robot and transmission of a command signal for a holding operation or a non-holding operation of the workpiece from the control device to the workpiece holding device through the transfer robot, emphasis added.  

but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  That is, the performance of the supply of power or the command signal transmission is not described as being through the transfer robot.  In the interest of compact prosecution and as best understood by examiner, the term will be interpreted as “via the transfer robot,” as opposed to literally through the robot.  
Claims 12-14 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites limitations “first communication unit” and “second communication unit”  that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (supplying power or transmitting a control signal). Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 12-14 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 2010/0305758, “Nishi”), in view of Hall (US 7,654,178), and Takazakura, et al. (US 2011/0256995, “Takazakura”), and as further evidenced by Chen (US 2008/0265479) and Fish (US 6,842,971), all of record.  

Regarding claims 11-12, Nishi discloses a workpiece holding system (Figs 1-2, Fig 2, below) comprising: 
a workpiece holding device 34a, 34b capable of holding a workpiece [0031], [0037]; 
a transfer robot 12 that is an automatic transfer device and transfers the workpiece; 
a control device 18 configured to control the transfer robot; and
a communication unit (wireless communication network, [0079]) capable of performing short-range wireless communication between a control device and the workpiece holding device [0032], [0041] (the wired communication system between control device 18 and workpiece holding devices 34a, 34b can also be wireless); wherein 
the communication unit includes a first communication unit mounted on a transfer robot 12 that is an automatic transfer device configured to transfer the workpiece [0032-33] (understanding that structure on robot 12 that receives wireless communication, similar to the structure that would receive wired communication from 66, would define a first communication unit), and a second communication unit mounted on the workpiece holding device (similarly, structure on workpiece holding device 34a that receives wireless communication, similar to the structure that would receive wired communication from 70, would define a second communication unit); 
the transfer robot includes a grip portion 24 that grips the workpiece [0037]. 
However, Nishi does not explicitly disclose what specific communication or command signals are being shared among the control unit 18, the robot 12 and the workpiece holding device 34a (that the communication unit performs either power supply or holding operation command signal communicated from the first communication unit to the second communication unit), describing that robot operation is controlled via the communication [0031-32] and that the workpiece holding device 34a is also in communication with the controller and robot (Ibid.).  Nishi also does not explicitly disclose that the communication between the two communication units is performed directly between the transfer robot and the workpiece holding device through the transfer robot (interpreting “through the transfer robot” as ‘via the transfer robot’).   Nor does Nishi explicitly disclose a detecting unit configured to detect whether or not the workpiece is held by the workpiece holding device, wherein the detecting unit is configured to transmit a detection result to the control device via the communication unit, or that the workpiece holding device is disposed in the machine tool.  
Hall is also concerned with a workpiece holding system and teaches providing sensors (detecting unit) to detect the correct alignment of a workpiece in the workpiece holder (7:30-37, detecting accurate axial alignment), the device of Hall configured to transmit the detection result via a communication unit mounted on the workpiece holding device 100 (right unit 104 on 100, Fig 14).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate sensors and workpiece alignment feedback to the control unit of Nishi, as taught by Hall, to indicate both the presence and proper alignment of a workpiece in the workpiece holding device, indicating to the robot that the robot had successfully placed the workpiece in the holding device and could release its grip thereon, and that the holding device was occupied (to accurately locate the workpiece in preparation for processing or machining), understanding that such communication would comprise communication between the first and second communication units.   With regard to the holding device being disposed in the machine tool, it would have been obvious to a skilled artisan to use the workpiece holding device as a fixturing device in the machine tool so that the workpiece would not have to be re-located or aligned, and allowing the machine tool to be configured to receive the different workpiece holding devices with a variety of parts thereon, without the need to re-fixture the machine tool.  
With regard to the recited direct communication between the transfer robot and the workpiece holding device of either a power supply or a holding operation command signal, Takazakura teaches a transfer robot 16 and workholding piece 18 (18 as a manipulator for handling chassis, [0003]) that are in communication with each other via direct wireless communication at detachable elements 22, 24 using signal modules 30a and 30b (Fig 1, [0147], [0121-122]), transferring signals wirelessly between the two elements.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the direct wireless communication of control signals between the transfer robot and the workpiece holding device taught by Takazakura as a simple substitution to the wireless communication via controller 18 of Nishi, as modified, to provide the functionality of wireless communication of the signals between the two communication units.  
With further regard to either a power supply or a holding operation command signal being communicated from the first communication unit to the second communication unit, it would have additionally  been obvious to one of ordinary skill in the art before the effective date of the claimed invention to transmit a wireless controlling command signal to the second communication unit (as evidenced by Chen, [0023], or to wirelessly supply power to the second communication unit (as evidenced by Fish, 2:14-26 and 3:35-43).  
With regard to the recited communication functionality within a range (and out of the range) of a predetermined distance, one of ordinary skill before the effective filing date of the claimed invention would understand that the device of Nishi, as modified, would define a range between the first and second communication units within which short-range wireless communication between the first and second communication units was possible and performed, and beyond which (or out of which), short-range wireless communication between the first and second communication units was not possible and not performed.   

    PNG
    media_image1.png
    525
    752
    media_image1.png
    Greyscale



Regarding claim 14, Nishi, as modified, discloses the limitations of claim 11, as described above, and further discloses wherein the control device communicates with the workpiece holding device via the first communication unit mounted on the transfer robot and the second communication unit mounted on the workpiece holding device (as described above, [0031-32], [0041], [0079]).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi, in view of Hall (and as evidenced by Chen and Fish), as applied to claim 11, and further in view of Maurer (US 2016/0164305, “Maurer”), of record.    

Regarding claim 13, Nishi, as modified, discloses the limitations of claim 11, as described above, but does not explicitly teach wherein the workpiece holding device includes a clamp mechanism configured to perform a holding operation and a non-holding operation of the workpiece, and a driving unit configured to operate based on power supplied from or the command signal transmitted from the control device and actuate the clamp mechanism.  That is, Nishi contemplates holding a workpiece but does not explicitly teach structure to do so.  
Maurer is also concerned with a workpiece-holding device and teaches that the device comprises a clamp mechanism (clamping unit 2 comprises clamp 10, [0074], [0095]) capable of performing a holding operation and a non-holding operation of the workpiece, and a driving unit configured to operate based on power supplied from or the command signal transmitted from the control device and actuate the clamp mechanism [0074], [0095] (power supplied to motor 16 to clamp workpiece).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the clamp mechanism and driving unit taught by Maurer to provide the functionality of holding and releasing a workpiece described by Nishi.  

Response to Arguments
Applicant’s arguments filed September 1, 2022 respect to claims 11-14 have been considered but are not persuasive.    
Applicant did not present arguments addressing the rejection of claims 11-14 under 35 USC 112(a).  
Applicant’s arguments regarding the rejections made under 35 USC 112(b) based on claim interpretation under 35 USC 112(f) have been considered, but Examiner respectfully disagrees.   Firstly, Applicant argues that the two “communication units” should not have invoked 35 USC 112(f), arguing that the term “communication” structurally defines the term “unit” (remarks, p. 4).  Examiner respectfully disagrees.  The term “communication” does not tell a person what structure the “unit” defines, rather it tells a person what that “unit” does.  Further, Applicant provides the example that both units “perform short-range wireless communication” (remarks, p. 6).  Again, this describes function, not structure.  Finally, on page 7 of remarks, Applicant maintains that “the subject specification itself discloses the structure that performs the claimed function,” “[w]hat is conventional or well known to one of ordinary skill in the art need to be disclosed in detail,” and “sufficient structure has been disclosed in the subject specification.”  
However, Applicant has not specifically identified that particular well-known structure.  Examiner further indicates that “[t]he inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure” 2163 Il A 3. See also MPEP 2162.02-03; 2181.
With regard to Applicant’s allegation of hindsight reasoning with Nishi, Takazakura, Chen, and Fish, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  IN the instant case, motivation has been provided as described above.  
With regard to Applicant’s allegation that 
Takazakura discloses that the tool 18 is provided at the tip of the tool side adapter 24 and, while the robot side adapter 22, the tool side adapter 24, and the tool 18 are coupled together, remarks, pp 7-8, 

Examiner respectfully indicates that only the direct wireless communication and control signals of Takazakura were incorporated, i.e. the structure of Takazakura was not bodily incorporated. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
See also responses to arguments presented in Office actions filed, inter alia, July 1, 2022, December 8, 2021.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723